DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 25, 2022 has been entered. Claims 4-6 and 8-14 are pending in this application.

Allowable Subject Matter
Claims 4-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art to Nakamura [US 20170273161 A1] teaches an object detection apparatus includes a light emission unit including a light source to emit light, a light receiving unit including a light detector to receive light reflected from an object, a signal processing unit including a signal detector to be input with an output signal of the light detector or a signal acquired by processing the output signal of the light detector, and a control unit to set at least one area in a light emission region of the light emission unit as a target area, and to set at least one of a light emission condition of the light emission unit and a processing condition of the signal processing unit such that the at least one of the light emission condition and the processing condition are different between when the light is emitted to the target area and when the light is emitted to a background area.
	The prior art to Kavaldjiev et al. [US 20140118730 A1] teaches a dynamic range of the inspection system that is increased by directing a portion of the light collected from each pixel of the wafer inspection area toward an array of avalanche photodiodes operating in Geiger mode and directing another portion of the light collected from each pixel of the wafer inspection area toward another array of photodetectors (e.g., an array of avalanche photodiodes operating in linear mode, PIN photodiodes, PMTs, CCDs, etc.).  
	However, with regard to claim 4, the prior art of record does not anticipate nor render obvious to one skilled in the art a light detection apparatus as claimed, more specifically, the apparatus comprising an image generation unit configured to generate an image using a detection signal from the light receiving section; a mode setting unit configured to set an operation mode to any one of a distance measuring mode and an imaging mode; and a readout unit configured to, in response to the operation mode being set to the distance measuring mode, cause each of the first element and the second element to output a detection signal corresponding to received light intensity to the distance measurement unit, and in response to the operation mode being set to the imaging mode, output to the image generation unit, a detection signal indicating an amount of electric charge accumulated on the second element during a preset shutter release period, wherein the light emitting section operates when the operation mode is the distance measuring mode, in combination with the other elements required by claim	Claims 5, 6 and 8-14  are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882